Citation Nr: 0532108	
Decision Date: 11/29/05    Archive Date: 12/07/05

DOCKET NO.  03-14 798	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an assignment of a higher rating for 
cholecystectomy and laparotomy, residuals of liver amoebic 
abscess, status post incision and drainage with scar neuroma 
and periotoneal adhesions, currently rated as 30 percent 
disabling.

2.  Entitlement to an assignment of a higher rating for 
residuals of condylar fracture of the right index finger, 
currently rated as 10 percent disabling.

3.  Entitlement to restoration of service connection for 
hepatitis C.  


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

M. W. Kreindler, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to February 
1987.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in October 2002, a statement of the case was issued 
in May 2003, and a substantive appeal was received in May 
2003.  The veteran testified at RO hearings in June 2003 and 
February 2004.

The issue of entitlement to restoration of service connection 
for hepatitis C is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any further action is required on his part.


FINDINGS OF FACT

1.  During the period covered by this appeal, the veteran's 
status post cholecystectomy and laparotomy has been severe 
and incapacitating, manifested by frequent and severe 
episodes of nausea and vomiting.

2.  The current 10 percent evaluation assigned to the fourth 
metacarpal of the right hand is the maximum evaluation for 
ankylosis and limitation of motion of the index finger.

3.  There are no objective findings that the veteran's 
residuals of condylar fracture of the right index finger 
constitutes a right index finger amputation, nor are there 
any findings of resulting limitation of motion of other 
digits or interference with overall function of the right 
hand.


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a 50 percent 
disability rating (but no higher) for cholecystectomy and 
laparotomy, residuals of liver amoebic abscess, status post 
incision and drainage with scar neuroma and periotoneal 
adhesions, have been met effective from January 4, 2002.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.114, Diagnostic Code 7301, 7318 (2005). 

2.  The criteria for the assignment of a disability rating in 
excess of 10 percent for residuals of condylar fracture of 
the right index finger have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.59, 
4.71a, Diagnostic Codes 5225, 5229  (2002, 2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, VA satisfied its 
duties to the veteran in a VCAA letter issued in February 
2002.  The letter predated the May 2002 rating decision which 
granted service connection.  See id.  Moreover, since the 
appellate issue in this case (entitlement to assignment of a 
higher initial rating) is a downstream issue from that of 
service connection (for which the February 2002 VCAA letter 
was duly sent), another VCAA notice is not required.  
VAOPGCPREC 8-2003 (Dec. 22, 2003). Nevertheless, the RO sent 
another VCAA letter in March 2003.  The VCAA letters notified 
the veteran of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  Id.; but see VA O.G.C. Prec. Op. No. 
1-2004 (Feb. 24, 2004).  The February 2002 and March 2003 
letters have clearly advised the veteran of the evidence 
necessary to substantiate his claims. 

The Board also finds that VA has complied with all assistance 
provisions of VCAA.  The evidence of record contains the 
veteran's service medical records and post-service VA and 
private medical records.  There is no indication of relevant, 
outstanding records which would support the veteran's claims.  
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).  
Additionally, the evidence of record contains VA examinations 
performed in June 2003, March 2004, and March 2005.  The 
examination reports obtained are thorough and contain 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

Cholecystectomy

Service medical records reflect that in September 1983, the 
veteran underwent exploratory laparotomy and cholecystectomy.  
The gallbladder was thickened but not inflamed.  There were 
two liver abscesses on the inferior right liver lobe.  There 
were unroofed.  The impression was amoebic liver abscess.  A 
September 1983 post-operative clinical record reflects status 
post drainage of amoebic abscess of liver, and the objective 
observation was that the veteran was "doing well."  An 
examination performed for separation purposes in November 
1986 reflected a 6 inch and 1 inch old cholecystectomy scar.  
No residuals or resulting disability from the surgery was 
reflected.

In January 2002, the veteran claimed service connection for 
status post cholecystectomy and laparotomy.  In a May 2002 
rating decision the RO granted service connection for 
cholecystectomy and laparotomy, residuals of liver amoebic 
abscess, status post incision and drainage with scar neuroma 
and peritoneal adhesions, assigning a noncompensable 
disability rating effective January 4, 2002, in consideration 
of Diagnostic Codes 7301 and 7318.  The veteran perfected an 
appeal as to the disability rating assigned.

Beginning in October 2002, the veteran sought treatment at 
the VA Medical Center (VAMC) in Manila.  He complained of 
chronic acid reflux, and complained of pain over the scar 
where had the operation.  The treatment record also reflected 
a recent diagnosis of hepatitis C.  The impression was 
adhesions on the peritoneum secondary to previous surgery.

In May 2003, the veteran's private treating physician, Dr. 
Rene P. Balmaceda, M.D., F.P.C.P., issued a Medical 
Certificate explaining that the veteran underwent a 
laparotomy and open drainage of an amoebic liver abscess 
nearly twenty years prior while he was in service.  He 
recovered from the surgeries but soon experienced pains over 
the operative site.  The examiner stated that the pains had 
become frequent and progressively severe, requiring frequent 
consultation and emergency room visits.  This was assessed as 
"peritoneal adhesions" at the VA clinic but his symptoms 
were also consistent with scar neuromas, which may result as 
the surgical incision, which traverses and transects nerves 
in the cutaneous layers, and the abdominal wall, heals and 
remodels over time.  Dr. Balmaceda stated that the veteran 
was warned that acid and pepsin reflux could become a problem 
in the future as a result of his surgery, and noted that the 
veteran later developed symptoms of gastroesophageal reflux 
disease, with severe heartburn and regurgitation, requiring 
constant treatment with proton pump inhibitors, histamine 
receptor antagonists, and a variety of prokinetic agents.  
Dr. Balmaceda also noted the recent diagnosis of hepatitis C, 
manifested by fatigue, anorexia, and unexplained weight loss.

In June 2003, the veteran underwent a VA examination with 
regard to his liver, gall bladder, and pancreas.  The 
examiner provided a synopsis of the medical history as 
reported by the veteran.  The examiner noted that the veteran 
underwent laparotomy and cholecystectomy and drainage of 
liver abscess.  He was discharged and improved after 21 days.  
Two and a half months after discharge he was treated for 
pulmonary embolism, and three and a half years prior he was 
treated for gastroesophageal reflux disease (GERD).  In 
September 2002, the veteran complained of right upper 
quadrant pain of the abdomen, and was diagnosed and treated 
for hepatitis C and liver biopsy showed chronic hepatitis.  
At the time of the examination, the veteran complained of 
occasional right upper quadrant pain in the abdomen, body 
malaise and body weakness.  He had a history of hematoma at 
the site of surgery the previous month relieved after 3 days.  
On physical examination, abdominal pain in the right upper 
quadrant was reported almost everyday moderate to severe, 
relieved by morphine 3 milligram tablet.  He reported weight 
loss, and diarrhea, and one episode of melena in February 
2002.  A colonoscopy performed was negative.  The VA examiner 
diagnosed healed scars, abdomen, allegedly residuals of 
laparotomy, cholecystectomy and drainage of amoebic liver 
abscess.  The other diagnoses were chronic hepatitis C, and 
minimal fatty change and mild to moderate portal fibrosis.

In a September 2003 supplemental statement of the case, the 
RO increased the disability rating assigned to 10 percent 
effective January 4, 2002.  

In May 2004, the veteran underwent an ultrasound of the 
liver.  The impression was ring calcification in the area of 
gall bladder fossa, may relate to status post 
cholecystectomy.

In October 2004, Dr. Balmaceda issued a Medical Report with 
regard to the veteran.  Dr. Balmaceda stated that the veteran 
had been assessed to have chronic neuropathic pain due to 
peritoneal adhesions and scar neuromas, severe heartburn and 
regurgitation due to gastroesophageal reflux disease, and 
chronic viral hepatitis C.  The veteran regularly seeks 
treatment for pain management.  Over the previous six months 
he had experienced severe and incapacitating pain at this 
post-operative site despite increases in his pain 
medications.  The veteran reported worsening of his heartburn 
and regurgitation, the severity of which often causes 
significant impairment of quality of life.  The veteran 
recalled a remark made by the surgeon who performed the liver 
and biliary surgeries predicting the development of 
gastroesophageal reflux.  This remark may have been founded 
on the fact that continuously increased bile flow to the 
upper gastrointestinal tract occurs after gallbladder 
removal, and thus contributes to the development or worsening 
of gastritis and esophagitis/gastroesophageal reflux disease.  
Post-cholecystectomy syndrome (PCS) is the term used to 
describe the presence of symptoms after cholecystectomy.  PCS 
affects up to 30 percent of people who undergo gallbladder 
surgery, and is primarily caused by alterations in bile flow 
due to the loss of the reservoir function of the gallbladder.  
The veteran's main problems of reflux esophagitis and scar 
neuroma are but two of the many other etiologies contributing 
to the PCS.

In March 2004, a VA physician opined that the veteran's 
symptoms of pain over the post-operative site is at least as 
likely as not caused by postcholecystectomy syndrome.  The 
physician also opined that GERD is less likely than not the 
result of the veteran's previous cholecystectomy.  The 
physician explained that post-cholecystectomy syndrome is a 
term used to refer to recurrence of abdominal symptoms, which 
occur in 5 to 40 percent, following cholecystectomy.  
Although widely cited in the medical literature, the term is 
inaccurate and encompasses a wide spectrum of biliary and 
nonbiliary disorders that are sometimes rarely related to the 
operation itself.  The most common causes are retained stones 
in the bile ducts and cystic duct remnant.  Based on the 
medical record in the claims folder, the patient has severe 
postcholecystectomy syndrome manifested as severe 
incapacitating pain from the operative site.  The physician 
stated, however, that as implied, a definite organic or 
functional cause has to be sought since this diagnosis is 
inaccurate.  In this particular case, the veteran's symptom 
were attributed to neuropathic pain from peritoneal adhesions 
and scar neuroma which are also included among the list of 
causes of PCS.  

The examiner also opined that there is no evidence that 
gallbladder surgery causes GERD.  GERD is a condition which 
results from episodes of gastroesophageal reflux.  It is 
primarily a motility disorder of the esophagus which allow 
abnormal reflux of injurious gastric secretions.  This occurs 
as a result of failure of the antireflux barrier provided by 
the lower esophageal sphincter and crural diaphragm.  GERD 
may co-exist with other disease conditions of the biliary 
tree and may sometimes be mistaken as gallbladder related 
pains or symptoms.  Cholecystectomy is not known to affect 
esophageal motility.

In an April 2005 rating decision, the RO increased the 
disability assigned to 30 percent effective January 4, 2002, 
pursuant to Diagnostic Code 7318.

Initially, the Board also notes that although service 
connection for hepatitis C was initially granted in a May 
2003 rating decision effective October 31, 2002, the RO 
severed service connection in a September 2004 rating 
decision effective November 30, 2004.  Additionally, the 
veteran has claimed service connection for GERD which was 
denied in a June 2004 rating decision.  The veteran has 
appealed both determinations, however, they are not presently 
before the Board for review on the merits.

With regard to the veteran's status post cholecystectomy and 
laparotomy, the disability is currently rated 30 percent 
disabling, which is the highest rating assignable under the 
current rating criteria for removal of gall bladder.  See 38 
C.F.R. § 4.114a, Diagnostic Code 7318; see Grantham, 114 F. 
3d at 1158.  

The Board, therefore, must determine whether the veteran is 
entitled to a higher rating under the schedule of ratings for 
the digestive system.  See 38 C.F.R. § 4.114.
Under Diagnostic Code 7301, a 50 percent disability rating is 
warranted for severe adhesions of peritoneum; definite 
partial obstruction shown by x-ray, with frequent and 
prolonged episodes of severe colic distension, nausea or 
vomiting, following severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with drainage.  Upon review of 
the diagnostic criteria, the Board finds that a 50 percent 
disability rating for adhesions of peritoneum is warranted.  
Specifically, on examination in June 2003, the examiner noted 
abdominal pain in the right upper quadrant almost everyday 
which was moderate to severe.  Subsequently, the veteran's 
private physician opined that the veteran has chronic 
neuropathic pain due to peritoneal adhesions.  The physician 
opined further that the veteran has experienced severe and 
incapacitating pain at the post-operative site despite 
increases in his pain medication.  The physician diagnosed 
post-cholecystectomy syndrome as a result of his gallbladder 
surgery, which he opined was caused by alterations in bile 
flow due to the loss of reservoir function of the 
gallbladder.  The March 2004 VA examiner also opined that the 
veteran's symptoms of pain over the post-operative site was 
due to post-cholecystectomy syndrome.  Following a careful 
review of the record, and with the resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
the evidence is at least in equipoise and thus supports a 50 
percent disability rating under Diagnostic Code 7301.  This 
constitutes the highest rating assignable under the current 
rating criteria for adhesions of periotoneal.  See 38 C.F.R. 
§ 4.114a, Diagnostic Code 7301; see Grantham, 114 F. 3d at 
1158.  Moreover, reviewing the evidence during the course of 
the appeal, the Board finds that such a 50 percent rating 
should be assigned effective January 4, 2002.  Fenderson. 

Upon review of the rating criteria for the digestive system 
under 38 C.F.R. § 7.41a, there is no alternative diagnostic 
code which could provide for a higher disability rating for 
the veteran's service-connected disability.

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's disability has resulted in marked interference with 
earning capacity or employment beyond that interference 
contemplated by the assigned evaluation, or has necessitated 
frequent periods of hospitalization.  Accordingly, the Board 
finds that the impairment resulting from the veteran's 
disability is appropriately compensated by the 50 percent 
schedular rating being assigned by this Board decision.

Right index finger

Service medical records reflect that in November 1986, the 
veteran injured his right index finger while playing 
basketball.  An x-ray examination showed a fracture to the 
proximal phalanx extending into the proximal interphalangeal 
joint.  Subsequently, he underwent an open reduction internal 
fixation.  Post-operative records reflected that his fracture 
was healing well with no further residual, and no complaints 
of pain.  

On private examination in October 2002, the veteran 
complained that he could not fully flex the right index 
finger for the past 3 years.  A physical examination revealed 
the whole right index having a much bigger diameter compared 
to the uninjured left index with 18 degrees of flexion at the 
PIP joint when asked to fully extend the right index.  There 
was a slight medial deviation of the distal phalangeal area.  
Flexion of the MCP was only at 64 degrees (normal 90 
degrees), and that of the PIP joint was 54 degrees (normal  
90 degrees).

In June 2003, the veteran underwent a VA examination.  The 
veteran complained of on and off pain in the right index 
finger.  There were no findings of osteomyelitis.  He 
reported flare-ups aggravated by prolonged use of the right 
hand.  He reported slight to moderate interference in daily 
activities, and no employment at the time of the examination.  
There were no findings of ankylosis.  The right index finger 
was in a slightly flexed position (1 centimeter) and could be 
extended.  There was slight tenderness of the MCP joint and 
IP joints.  He could approximate the thumb passively and 
actively.  He could not reach the transverse median palmar 
fold, passively by 3 centimeters, actively by 5 centimeters, 
and on flare-ups and repetitive use by 6 centimeters.  There 
was slight to moderate pain starting 2 centimeters from full 
extension.  The other 3 fingers and thumb of the right hand 
had no tenderness, swelling, or limitation of motion.  An x-
ray examination revealed screws overlying the proximal 
phalanx of the second digit.  A metallic density was seen on 
the lateral soft tissue of the 1st metacarpal.  The rest of 
the osseous structures were unremarkable.  The diagnosis was 
healed scar, right index finger, residual of surgery for 
condylar fracture, with screws overlying the proximal 
phalanx.

In March 2004, the veteran underwent another VA examination.  
On physical examination, there were no findings of ankylosis.  
The right index finger on flexed position was 35 degrees at 
PIP joint, but could be extended fully passively though with 
pain on motion.  There was slight tenderness of MCP and PIP 
joints with slight swelling.  He could approximate the thumb, 
could not reach the transverse median palmar fold passively 
by 4 centimeters, actively by 5 centimeters, on flare-ups by 
6 centimeters, on repetitive use by 6 centimeters, and the 
distance of the tip of index finger to palmar crease was 12 
centimeters.  The other three fingers and thumb of the right 
hand have no tenderness, no swelling, and no limitation of 
motion.  The examiner performed range of motion testing of 
the right index finger, and the limitation of motion was 
mainly due to pain.  There was no incoordination, more pain 
during flare-up and on repetitive use, and slightly 
diminished endurance mainly due to pain.  The diagnosis was 
healed scar, right index finger, residual of surgery for 
condylar fracture with internal fixation.  

The Board notes that, during the pendency of this claim, the 
rating criteria for evaluating ankylosis and limitation of 
motion of digits of the hands were amended, effective on 
August 26, 2002.  See 67 Fed. Reg. 144, 48784-48787 (July 26, 
2002).

Prior to August 26, 2002, Diagnostic Code 5225 provided an 
evaluation of 10 percent for favorable and unfavorable 
ankylosis of the index finger of both the major and minor 
hand.  38 C.F.R. § 4.71a, Diagnostic Code 5225 (2002).  

Effective from August 26, 2002, Diagnostic Code 5225 provides 
an evaluation of 10 percent for favorable and unfavorable 
ankylosis of the index finger of both the major and minor 
hand.  The rating schedule indicates that VA can also 
consider whether evaluation as amputation is warranted and 
whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  38 C.F.R. § 4.71a, Diagnostic 
Code 5225 (2004).

Under the old criteria, for the index finger (digit IV), zero 
degrees of flexion represents the finger fully extended, 
making a straight line with the rest of the hand.  The 
position of function of the hand is with the wrist 
dorsiflexed 20 to 30 degrees, the metacarpophalangeal and 
proximal interphalangeal joints flexed to 30 degrees, and the 
thumb (digit I) abducted and rotated so that the thumb pad 
faces the finger pads.  Only joints in these positions are 
considered to be in favorable position.  For digits II 
through V, the metacarpophalangeal joint has a range of zero 
to 90 degrees of flexion, the proximal interphalangeal joint 
has a range of zero to 100 degrees of flexion, and the distal 
(terminal) interphalangeal joint has a range of zero to 70 or 
80 degrees of flexion.  See 38 C.F.R. § 4.71a, Table 
"Evaluation of Ankylosis or Limitation of Motion of Single 
or Multiple Digits of the Hand." 

The new rating criteria also provides evaluations for 
limitation of motion of fingers.  For the long finger, a 10 
percent evaluation is provided for limitation of motion, with 
a gap of one inch (2.5 cm.) or more between the fingertip and 
the proximal transverse crease of the palm, with the finger 
flexed to the extent possible, or; with extension limited by 
more than 30 degrees, whether it affects the minor or the 
major hand.  A noncompensable evaluation is provided where 
there is limitation of motion, with a gap of less than one 
inch (2.5 cm.) between the fingertip and the proximal 
transverse crease of the palm, with the finger flexed to the 
extent possible, and extension is limited by no more than 30 
degrees, whether it affects the minor or the major hand.  38 
C.F.R. § 4.71a, DC 5229 (2004).

It is noted that degenerative arthritis established by X-ray 
evidence will also be rated on the basis of limitation of 
motion of the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

In a May 2002 rating decision, the RO granted service 
connection for residual condylar fracture to the right index 
finger and assigned a noncompensable disability rating 
effective January 4, 2002, the date the veteran's initial 
claim was received.  The veteran perfected an appeal as to 
the disability rating assigned.  In a September 2003 
supplemental statement of the case, the RO increased the 
disability rating assigned to 10 percent effective January 4, 
2002.

Initially, the Board notes that the veteran's service-
connected disability is currently rated as 10 percent 
disabling, which is the highest rating assignable under the 
current rating criteria for ankylosis and limitation of 
motion of the index finger.  See 38 C.F.R. § 4.71a, 
Diagnostic Codes 5225, 5229; see Grantham v. Brown, 114 F. 3d 
1156, 1158 (Fed. Cir. 1997).  The Board has carefully 
reviewed the evidence of record and finds that the 
preponderance of the evidence is against the grant of an 
evaluation in excess of 10 percent for a right index finger 
disability.

Pursuant to Diagnostic Code 5225, the Board has considered 
whether an evaluation as amputation is warranted and whether 
an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with 
overall function of the hand.  The March 2004 VA examination 
noted a full range motion of the right hand, and specifically 
noted that the motion of the right index finger limitation 
motion was due to pain.  Both the June 2003 and March 2004 
examiners found no tenderness, swelling, or limitation of 
motion of the other fingers and thumb of the right hand.  The 
March 2004 examination report reflects that range of motion 
of testing was performed, and any limitation of motion was 
due to pain.  In consideration of any limitation of motion, 
the evaluation of his right index finger disorder still would 
be 10 percent under Diagnostic Code 5229, as it constitutes 
the maximum schedular rating.  A 20 percent evaluation may 
only be awarded in this case, under either the new or the old 
rating criteria, if the disorder was so clinically disabling 
that it was the equivalent of a right middle finger 
amputation with metacarpal resection involving the loss of 
more than one-half of the metacarpal bone.  38 C.F.R. § 
4.71a, Diagnostic Code 5154 (2002, 2004).  That degree of 
impairment is not shown.

The Board has specifically considered the guidance of DeLuca; 
however, the analysis in DeLuca does not assist the veteran, 
as he is receiving the maximum disability evaluation for 
limitation of motion of the finger.  See Johnston v. Brown, 
10 Vet. App. 80, 85 (1997) (remand improper for the Board to 
consider functional loss due to pain because appellant was in 
receipt of maximum evaluation for limitation of function of 
the wrist).

The Board has given consideration to the possibility of 
assigning separate evaluations for the veteran's service-
connected right index finger disorder under Diagnostic Codes 
5003 and 5229, which is allowed so long as the evaluation of 
index finger dysfunction under both codes does not amount to 
prohibited pyramiding under 38 C.F.R. § 4.14.  There have 
been no specific findings of arthritis, and, in any event, 
according to Diagnostic Code 5003, arthritis is rated based 
on limitation of motion, which in this case has already been 
taken into consideration under Diagnostic Code 5229, and, 
again, the maximum schedular rating has been assigned.

The Board has also considered alternative diagnostic codes 
that potentially relate to impairment of the other digits or 
hand.  The Board finds, however, that a rating in excess of 
10 percent is not warranted under any alternative provision. 

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
veteran's index finger disorder has resulted in marked 
interference with earning capacity or employment beyond that 
interference contemplated by the assigned evaluation, or has 
necessitated frequent periods of hospitalization.  At the VA 
examinations, the veteran report no employment, but there was 
no indication that his unemployment was due to his right 
index finger disability.  The evidence of record does not 
reflect any post-service hospitalizations related to his 
right finger disability.  Accordingly, the Board finds that 
the impairment resulting from the veteran's right index 
finger disability is appropriately compensated by the 
currently assigned schedular rating.


ORDER

Entitlement to assignment of a 50 percent disability rating 
for cholecystectomy and laparotomy, residuals of liver 
amoebic abscess, status post incision and drainage with scar 
neuroma and peritoneal adhesions is warranted, effective from 
January 4, 2002.  To this extent, the appeal is granted.

Entitlement to a rating in excess of 10 percent for residual 
condylar fracture to the right index finger is not warranted.  
To this extent, the appeal is denied.


REMAND

Entitlement to service connection for hepatitis C was granted 
in a May 2003 rating decision, and 10 percent disability 
rating was assigned effective March 2003.  An August 2003 
rating decision changed the effective date to October 31, 
2002.  The veteran filed a notice of disagreement as to the 
disability rating assigned, and a statement of the case was 
issued in September 2003.  In a June 2004 rating decision, 
the RO proposed to sever service connection for hepatitis C.  
In a September 2004 rating decision, the RO found that clear 
and unmistakable error was found in the grant of service 
connection for hepatitis C, and service connection was 
severed effective November 30, 2004.  In November 2004, the 
veteran submitted correspondence expressing his disagreement 
with the September 2004 rating decision.  In November 2004, 
the RO issued another rating decision continuing the denial 
of service connection for hepatitis C.  The November 2004 
correspondence constituted a notice of disagreement with the 
September 2004 rating decision which severed service 
connection for hepatitis C.  Thus, appropriate action, 
including issuance of a statement of the case, is therefore 
necessary with regard to this issue.  38 C.F.R. § 19.26.  
Although the Board in the past has referred such matters to 
the RO for appropriate action, the United States Court of 
Appeals for Veterans Claims (Court) has made it clear that 
the proper course of action is to remand the matter to the 
RO.  Manlincon v. West, 12, Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following actions:

With regard to the claim of restoration 
of service connection for hepatitis C, 
the RO should take appropriate action 
pursuant to 38 C.F.R. § 19.26 in 
response to the November 2004 notice of 
disagreement, including issuance of an 
appropriate statement of the case, so 
the veteran may have the opportunity to 
complete the appeal by filing a timely 
substantive appeal.  If the veteran 
does file a timely substantive appeal, 
then the case should be returned to the 
Board for appellate review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


